  Case 13-39003         Doc 48     Filed 10/02/18 Entered 10/02/18 13:33:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39003
         Lisa Junaa Robertson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/03/2013.

         2) The plan was confirmed on 12/16/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/09/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,614.00.

         10) Amount of unsecured claims discharged without payment: $114,120.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-39003        Doc 48       Filed 10/02/18 Entered 10/02/18 13:33:51                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,035.00
       Less amount refunded to debtor                            $551.93

NET RECEIPTS:                                                                                   $17,483.07


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $756.08
    Other                                                                   $181.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,937.08

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE AMERICA                  Unsecured      1,000.00            NA              NA            0.00       0.00
America's Financial Choice       Unsecured      3,000.00            NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured      6,000.00       2,155.97        2,155.97        198.54        0.00
Bank of America                  Unsecured         400.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         373.00        415.21          415.21          38.24       0.00
CASH LOANS TODAY                 Unsecured         300.00        974.50          974.50          89.74       0.00
Cash Taxi                        Unsecured         600.00           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured      2,000.00       1,069.94        1,069.94          98.53       0.00
Chase Bank                       Unsecured         200.00           NA              NA            0.00       0.00
CITIBANK NA                      Unsecured         700.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY             Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         600.00      1,624.97        1,624.97        149.64        0.00
City of Oak Forest               Unsecured         200.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         183.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         805.00      1,225.31        1,225.31        112.84        0.00
Compucredit Corp.                Unsecured      1,612.00            NA              NA            0.00       0.00
Endress Property Management      Unsecured      2,217.00            NA              NA            0.00       0.00
EXPERIAN                         Unsecured           0.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured     20,302.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      4,379.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         600.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         750.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         417.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         484.00           NA              NA            0.00       0.00
GENESIS FINANCIAL & PYMT SYS     Unsecured            NA       2,126.00        2,126.00        195.78        0.00
Glenwood Check Cashing           Unsecured      1,000.00            NA              NA            0.00       0.00
GUARANTY BANK                    Unsecured         401.00        394.73          394.73          36.35       0.00
GUARANTY BANK                    Unsecured            NA         401.15          401.15          36.94       0.00
HSBC                             Unsecured         564.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       1,000.00           0.00            0.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA           0.00            0.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-39003       Doc 48       Filed 10/02/18 Entered 10/02/18 13:33:51                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
INTERNAL REVENUE SERVICE        Priority       7,313.00         5,698.55      5,698.55      5,698.55         0.00
INTERNAL REVENUE SERVICE        Unsecured     10,509.00         3,697.74      3,697.74        340.52         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         385.00          190.07        190.07          17.50        0.00
NICOR GAS                       Unsecured      1,271.00         2,463.76      2,463.76        226.89         0.00
ONE CLICK CASH                  Unsecured      1,000.00              NA            NA            0.00        0.00
Orkin                           Unsecured         150.00             NA            NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC     Unsecured      2,700.00              NA            NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC     Unsecured         500.00             NA            NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         555.00          555.72        555.72          51.18        0.00
QUANTUM3 GROUP LLC              Unsecured         281.00          322.30        322.30          29.68        0.00
Redflex Traffic Systems         Unsecured         200.00             NA            NA            0.00        0.00
Seaside Payday                  Unsecured         520.00             NA            NA            0.00        0.00
SGQ, LTD                        Unsecured         195.00             NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         284.00             NA            NA            0.00        0.00
Stone Canyon Lending            Unsecured         650.00             NA            NA            0.00        0.00
Terminex                        Unsecured         150.00             NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN           Unsecured     28,254.00       56,738.74     56,738.74       5,225.07         0.00
Village of Lansing              Unsecured         600.00             NA            NA            0.00        0.00
Village of Lansing              Unsecured         600.00             NA            NA            0.00        0.00
WOW SCHAUMBURG                  Unsecured         255.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                $0.00                $0.00
      Mortgage Arrearage                                       $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                  $0.00                $0.00                $0.00
      All Other Secured                                        $0.00                $0.00                $0.00
TOTAL SECURED:                                                 $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                $0.00              $0.00                  $0.00
       All Other Priority                                  $5,698.55          $5,698.55                  $0.00
TOTAL PRIORITY:                                            $5,698.55          $5,698.55                  $0.00

GENERAL UNSECURED PAYMENTS:                            $74,356.11             $6,847.44                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-39003         Doc 48      Filed 10/02/18 Entered 10/02/18 13:33:51                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,937.08
         Disbursements to Creditors                            $12,545.99

TOTAL DISBURSEMENTS :                                                                      $17,483.07


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
